Citation Nr: 1425010	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-01 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than November 19, 2008, for the grant of service connection for left ear hearing loss.  

2.  Entitlement to initial compensable disability ratings for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from December 1960 to December 1964.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from February 2010 and March 2014 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

In the February 2010 rating decision on appeal, the RO denied service connection for right ear hearing loss, and granted service connection for left ear hearing loss, assigning a noncompensable disability rating effective from November 19, 2008.  In December 2010, the Veteran filed a timely notice of disagreement (NOD) as to the denial of service connection for right ear hearing loss, and the initial disability rating and effective date assigned for left ear hearing loss.  

The RO addressed all of these issues in a December 2010 statement of the case (SOC), and the Veteran filed a timely substantive appeal in January 2011.

In February 2014, the Board remanded the issues of entitlement to service connection for right ear hearing loss and to an initial compensable disability rating for left ear hearing loss for a VA examination and opinion, finding that those two issues were inextricably intertwined.  The Board also remanded the issue of entitlement to an earlier effective date for the grant of service connection for left ear hearing loss for the issuance of an SOC, finding that neither the December 2010 NOD or SOC had addressed the effective date issue, but that the January 2011 substantive appeal constituted an NOD as to the effective date issue.      

The development was completed, and, in a March 2014 rating decision, the RO granted service connection for right ear hearing loss, assigning a noncompensable disability rating effective from November 19, 2008.  The RO also issued an SOC addressing the issue of entitlement to an earlier effective date for the grant of service connection for left ear hearing loss in March 2014.

On second review of this case, the Board finds that the December 2010 NOD was clear an articulating disagreement with the effective date assigned for the grant of service connection for left ear hearing loss.  Moreover, the December 2010 SOC addressed the earlier effective date issue, even though it did not list it as a separate issue.  Subsequently, the Veteran filed a timely substantive appeal as to the earlier effective date issue in January 2011.  Therefore, the Board has jurisdiction over the earlier effective date issue, and it is appropriate for appellate consideration.   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran filed an initial claim of entitlement to service connection for left ear hearing loss on November 19, 2008, which was granted with an effective date of November 19, 2008, the date of claim.

2.  Prior to receipt of the claim on November 19, 2008, there were no testimonial documents submitted indicating intent to file a claim of entitlement to service connection for hearing loss, or reports of examination or hospitalization by VA or one of the uniformed services that can be accepted as an informal claim for benefits.

3.  Throughout the initial rating period on appeal, audiometric testing has revealed, at worst, an average puretone threshold of 58 and 92 percent speech recognition in the right ear, and, at worst, an average puretone threshold of 45 and 92 percent speech recognition in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 19, 2008, for the grant of service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.160, 3.400 (2013).  

2.  The criteria for initial compensable disability ratings for bilateral hearing loss have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for left ear hearing loss, essentially because he avers that his disability manifested prior to the assigned effective date of November 19, 2008.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.155(a), a veteran or a representative of a veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  A communication received from a service organization, an attorney, or agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.  
38 C.F.R. § 3.155(b).

Thus, with respect to the earlier effective date claim on appeal here, the Board will focus the analysis on determining the proper date of the claim and the proper date of when entitlement arose.  Thereafter, the proper effective date is determined by taking the latter of the two dates determined.  See 38 C.F.R. § 3.400.

The Veteran filed an original claim of entitlement to service connection for left ear hearing loss in November 2008.  In the February 2010 rating decision that is the subject of this appeal, the RO granted service connection for left ear hearing loss, effective from November 19, 2008, the date the Veteran's claim for service connection was received.  

Thus, the question before the Board is whether there is any evidence in the claims file that can be construed as a claim for service connection prior to the filing of the claim for service connection filed on November 19, 2008.  The Board concludes there is not.

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to November 19, 2008, indicating intent to file a claim of entitlement to service connection for hearing loss.  

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA or one of the uniformed services will be accepted as an informal claim for benefits.  However, in this case, the medical evidence of record, which spans several decades, is negative for any findings or complaints of hearing loss.  

The Board concludes that the date of claim here is November 19, 2008.  To reiterate the statement of the law above, under 38 C.F.R. § 3.400(b)(2), the later either of the date of the claim (in this case, November 19, 2008) or the date upon which entitlement arose controls, and is the appropriate effective date.  Currently, the effective date is November 19, 2008, which is the date of claim for reasons explained above.    

The November 19, 2008 effective date currently assigned is the date the RO received the Veteran's claim of entitlement to service connection for hearing loss.  To the extent the Veteran is arguing the date on which entitlement arose pre-dated his current effective date, his claim must fail.  Even if the date entitlement arose pre-dated the date of claim, under the law, the proper effective date is the latter of the two.  See 38 C.F.R. § 3.400(b)(2).  

For the reasons already discussed, an effective date prior to November 19, 2008 is not justified.  As the preponderance of the evidence is against a grant of an earlier effective date, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Higher Initial Disability Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, as noted above, the Veteran is in receipt of noncompensable disability ratings for his service-connected bilateral hearing loss for the entire initial rating period on appeal.  

His hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, and there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second, or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The rows in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the row appropriate for the numeric designation for the ear having the better hearing acuity and the column appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  However, none of the audiograms described below show such findings, so evaluation under 38 C.F.R. § 4.86(a) or (b) is not warranted.

After a review of all the evidence in this Veteran's case, the Board finds that the weight of the evidence is against the Veteran's appeal for an initial compensable disability rating for the entire rating period on appeal.  Throughout the rating period on appeal, audiometric testing has revealed, at worst, an average puretone threshold of 58 and 92 percent speech recognition in the right ear, and, at worst, an average puretone threshold of 45 and 92 percent speech recognition in the left ear.  Throughout the rating period on appeal, the service-connected hearing loss

disability manifested, at worst, Level II hearing acuity in the right ear, and Level I hearing acuity in the left ear, which results in a zero percent disability rating under Table VII.  See 38 C.F.R. § 4.85.

The evidence includes a July 2009 audiogram, which reflects puretone thresholds at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz of 5, 20, 30, 40, and 40 decibels, respectively, in the right ear, and 10, 10, 35, 45, and 60 decibels, respectively, in the left ear, with an average puretone threshold of 33 decibels in the right ear and 38 decibels in the left ear.  Speech recognition scores were 98 and 96 percent in the right and left ears, respectively.      

Using Table VI, applying the results from the June 2009 VA audiological examination, the hearing impairment is Level I in both ears.  This results in a zero percent, or noncompensable, disability evaluation under Table VII.  See 38 C.F.R. § 4.85.

Another audiogram was conducted in May 2011, which reflects puretone thresholds at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz of 10, 20, 30, 45, and 50 decibels, respectively, in the right ear, and 15, 20, 40, 50, and 65 decibels, respectively, in the left ear, with an average puretone threshold of 36 decibels in the right ear and 44 decibels in the left ear.  Speech recognition scores were 98 percent in the both ears.      

Using Table VI, applying the results from the May 2011 VA audiological examination, the hearing impairment is Level I in both ears.  This results in a zero percent, or noncompensable, disability evaluation under Table VII.  See 38 C.F.R. § 4.85.

Most recently, an audiogram was conducted in March 2014 that revealed puretone thresholds at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz of 15, 30, 55, 70, and 75 decibels, respectively, in the right ear, and 15, 15, 35, 60, and 70 decibels, respectively, in the left ear, with an average puretone threshold of 58 decibels in the right ear and 45 decibels in the left ear.  Speech recognition scores were 92 percent in the both ears.      

Using Table VI, applying the results from the March 2014 VA audiological examination, the hearing impairment is Level II in the right ear and Level I in the left ear.  This results in a zero percent, or noncompensable, disability evaluation under Table VII.  See 38 C.F.R. § 4.85.

The audiograms of record show that for the entire rating period on appeal the Veteran has, at worst, Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  The Veteran's level of hearing loss disability, as reflected by audiometric test scores and speech recognition test scores, does not establish entitlement to a compensable disability rating for bilateral hearing loss for any part of the rating period on appeal. 

The Board also notes that, in her March 2014 VA examination report, the VA audiologist commented on the effect the Veteran's hearing loss would have on his daily life and occupation.  Specifically, she stated that his hearing loss disability would not prevent him from securing gainful employment, and that there were no functional limitations in his daily life.  

The March 2014 VA examiner acknowledged that the type and degree of the Veteran's hearing loss may make it difficult for him to speak easily on the phone, participate in group conversations, or perform any work tasks that require verbal and auditory communication without the use of hearing aids.  However, she stated that with hearing aids, an amplified phone, or other assistive technology, the Veteran should be able to obtain and maintain gainful employment.  Moreover, at the time of the March 2014 examination, the Veteran reported that he had to turn the television volume up loud at home, that that was his more prevalent concern with regard to his hearing loss, and that he felt he could cope with his hearing loss without the use of hearing aids.  

The Board finds that the conclusions regarding the effects of the hearing loss disability on daily life and occupation do not warrant a compensable initial evaluation for bilateral hearing loss.  Moreover, the Board acknowledges the Veteran's contentions that his hearing loss disability warrants a compensable disability rating.  However, as noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345. 

For these reasons, the Board finds that the claim for a compensable initial disability rating for bilateral hearing loss must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against compensable disability ratings for the entire rating period on appeal, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's bilateral hearing loss disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's bilateral hearing loss disability has manifested in difficulty hearing the television and conversation.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes an inability to understand certain words in conversation.  In this case, comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of the hearing loss disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this regard, in February 2014, the Board remanded the claim for a VA examination to allow the VA examiner to discuss the functional impact of the hearing loss disability, and the March 2014 VA examiner did so, satisfying the Board's remand directives.      

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2013) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Martinak, 21 Vet. App. at 455.  Based on the foregoing information, the Board finds that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of TDIU has been raised by this record.  The Veteran has not indicated that he is unable to work due to his hearing loss disability, and the March 2014 VA examiner stated that it would not prevent him from securing gainful employment. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the bilateral hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Because the current appeal arises from the Veteran's disagreement with the initial disability ratings and effective date assigned following the grant of service connection for bilateral hearing loss, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of rating the hearing loss disability.  VA provided the Veteran with examinations in July 2009, May 2011, and March 2014.  The Veteran's history was taken, and complete audiological examinations were conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also finds that the March 2014 VA examination satisfies the requirements of Martinak, supra, and complies with the Board's February 2014 remand directives. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An effective date earlier than November 19, 2008, for the grant of service connection for left ear hearing loss is denied.

Initial compensable disability ratings for bilateral hearing loss are denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


